On Rehearing.
Per Curiam.
While bad faith on the part of the agent when properly pleaded and proven may be a defense in an action against the principal for compensation for services rendered, yet even when properly pleaded bad faith *433is a question of fact to be determined by the jury, and a verdict that necessarily includes a finding that bad faith was not proven will not be set aside if the evidence is such that the jury could lawfully have found there was no bad faith affecting the right of recovery.
A rehearing" is denied.